 

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo CO SN NHN NN

 

: foaerh —_ can

con any ;
U.S. DISTRICT ool
EASTERN DISTRICT OF CALIRGRIN

BY seRIeaR

5 ome

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

RANDY LANGLEY, . ‘Case No. 1:16-cv-00336-SKO
Plaintiff, ~ ORDER REQUIRING PRODUCTION
vy. OF PLAINTIFF RANDY LANGLEY,
, CDCR #BA-3949, FOR TRIAL ON
OCTOBER 2, 2019, AT 8:00 A.M.
OFFICER JOSE COLEGIO, -
Defendant.

 

Jury trial in this matter commenced on October 1, 2019 and was continued to October 2,
2019. Pursuant to the Order & Writ of Habeas Corpus Ad Testificandum, (Doc. 133), Plaintiff
Randy Langley, CDCR #BA-3949, shall be produced to testify before Magistrate Judge Sheila
K. Oberto, at the U.S. District Court, 2500 Tulare Street, Courtroom #7 (SKO), 6th Floor, Fresno,
California 93721, at 8:00 a.m. on Wednesday, October 2, 2019.

IT IS SO ORDERED.

Dated: October 1,2019 | Lea V Lt

SHEILA K. OBERTO
UNITED STATES MAGISTRATE JUDGE

 

 

 
